COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


DANA CHENAULT
                                                 MEMORANDUM OPINION *
v.   Record No. 0992-96-3                            PER CURIAM
                                                  SEPTEMBER 2, 1997
EDWARD E. MANGUS


               FROM THE CIRCUIT COURT OF CAMPBELL COUNTY
                     J. Samuel Johnston, Jr., Judge

           (B. Leigh Drewry, Jr., on brief), for
           appellant.
           No brief for appellee.



     Dana Chenault (mother) appeals the decision of the circuit

court finding no arrearage in child support payments from Edward

Mangus (father).    The trial court ruled that the Virginia circuit

court which ordered father to pay child support in 1988 did not

have in personam jurisdiction.      On appeal, mother contends that

(1) oral agreements settling issues of property and support are

enforceable in final decrees; and (2) an out-of-state defendant

may accept service of process and confer in personam jurisdiction
on a Virginia court.    Upon reviewing the record and opening

brief, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial court.

 Rule 5A:27.

     The parties were married in Virginia in 1973, and two of

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
their three children were born in Virginia.    In 1983, the family

moved to South Carolina, where they lived at the time of the

parties' separation in 1986.    Mother subsequently moved to

Virginia with the children.    Father agreed to pay $75 per week in

child support.    In 1987, mother filed a bill of complaint,

seeking a divorce and child support in the amount of $75 per

week.    Father was served in South Carolina by a subpoena in

chancery, and endorsed the return of service.    The divorce decree

was entered January 12, 1988, and included a provision requiring

father to pay $75 weekly in child support.
        Mother subsequently sought to recover over $25,000 in child

support arrearages.    The trial court found that there was no

enforceable arrearage because the circuit court in 1988 lacked in

personam jurisdiction over father and, therefore, was without

authority to order father to pay support.

        While mother raises two issues, the question whether the

parties' oral agreement was enforceable is moot if the trial

court properly determined that the original court exceeded its

jurisdiction when it ordered father to pay support.    While a

court with in rem jurisdiction may enter a divorce decree,
"[p]ersonal rights, which include property and support rights in

divorce cases, may not be adjudicated by a court lacking in

personam jurisdiction."     Gibson v. Gibson, 5 Va. App. 426, 429,

364 S.E.2d 518, 519 (1988).     See Toomey v. Toomey, 19 Va. App.
756, 758-59, 454 S.E.2d 735, 736-37 (1995).     Cf. Commonwealth ex




                                   2
rel. Kenitzer v. Richter, 23 Va. App. 186, 192-93, 475 S.E.2d
817, 820 (1996).

     Husband had notice of the Virginia action and was served

with process.   Neither factor, however, gave the Virginia court

in personam jurisdiction over father.       See Toomey, 19 Va. App. at

759, 454 S.E.2d at 736-37.   Similarly, father was not subject to

in personam jurisdiction in Virginia under any of the provisions

of Virginia's "long arm statute" as it existed at the time mother

commenced this action. 1   No agreement had been executed in
     1
      Code § 8.01-328.1, as amended in 1987, read in pertinent
part as follows:

          A court may exercise personal jurisdiction
          over a person, who acts directly or by an
          agent, as to a cause of action arising from
          the person's:

                   *   *     *   *      *     *    *

          8. Having (i) executed an agreement in this
          Commonwealth which obligates the person to
          pay spousal support or child support to a
          domiciliary of this Commonwealth, or to a
          person who has satisfied the residency
          requirements in suits for annulments or
          divorce for members of the armed forces
          pursuant to § 20-97 provided proof of service
          of process on a nonresident party is made by
          a law-enforcement officer or other person
          authorized to serve process in the
          jurisdiction where the nonresident party is
          located, or (ii) been ordered to pay spousal
          support or child support pursuant to an order
          entered by any court of competent
          jurisdiction in this Commonwealth having in
          personam jurisdiction over such person; or

          9. Having maintained within this
          Commonwealth a matrimonial domicile at the
          time of separation of the parties upon which
          grounds for divorce or separate maintenance


                                 3
Virginia, no support had been ordered, and Virginia was not the

matrimonial domicile at the time of separation.   Therefore,

father was not subject to Virginia's in personam jurisdiction,

and the trial court in 1988 could not order him to pay child

support.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                           Affirmed.




            is based, or at the time a cause of action
            arose for divorce or separate maintenance or
            at the time of commencement of such suit, if
            the other party to the matrimonial
            relationship reside herein.

                 Jurisdiction in subsection 8 and
            subsection 9 of this section is valid only
            upon proof of service of process pursuant to
            § 8.01-296 on the nonresident party by a
            person authorized under the provisions of

            § 8.01-320.




                                  4